Order
PER CURIAM.
Brenda K. Williams appeals from her jury convictions of murder in the first degree, section 565.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000. Williams raises two issues in a single point relied on. She argues the trial court abused its discretion in overruling her hearsay objection during the State’s cross-examination of Jimmy Williams, her husband, about a life insurance policy taken out on her former son-in-law (the victim), Thadd Mize. Williams further alleges the court abused its discretion in overruling her hearsay objection to the cross-examination of Jimmy Williams concerning a journal entry written by Thadd Mize.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the *801reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).